Citation Nr: 1309619	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for bilateral hearing loss disability and tinnitus.

In February 2011 and February 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not related to active service. 

2.  Tinnitus is not related to active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the Introduction, the Board remanded this matter on two occasions.  In February 2011, the Board acknowledged that a January 2007 VA examination report was inadequate as the examiner failed to consider the totality of the evidence.  Consequently, the Board instructed the Appeals Management Center (AMC)/RO to obtain any outstanding records, provide the Veteran with an examination for his claims, and to readjudicate his claims.  Subsequently, additional treatment records were obtained, the Veteran was provided an examination in March 2011, and his claims were readjudicated in an August 2011 supplemental statement of the case.  However, in the February 2012 remand, the Board determined that the March 2011 VA examination report was insufficient because the medical opinion is based on an inaccurate factual premise.  Accordingly, the Board instructed the RO to obtain additional treatment records, provide another VA examination, and readjudicate the claims.  Thereafter, additional treatment records were obtained, the Veteran was provided adequate examinations in March 2012 and April 2012, and his claims were readjudicated in an October 2012 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2006, prior to the January 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided multiple VA examinations during the appeal.  Although the Board previously determined that the examination reports rendered in January 2007 and March 2011 were inadequate, he was most recently provided examinations in March 2012 and April 2012.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has hearing loss and tinnitus as a result of his military service, and that the onset of his hearing loss is related to in-service acoustic trauma.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012). 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and tinnitus as noted throughout the record.  See e.g. April 2012 VA examination report.  Hickson element (1) is accordingly met for both claims. 

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury. 

As to the service treatment records, the Board notes that, as previously noted in the February 2012 remand, the Veteran's hearing at discharge may not have been accurately recorded, or may have not actually been tested at all, when compared to the audiometric findings noted on the entrance examination in 1968.  Specifically, the audiometric findings on the induction examination in June 1968 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
15
5
15

However, when this audiogram is compared to the audiogram at discharge, it appears that the Veteran's hearing actually improved, despite the Veteran's report of in-service acoustic trauma and his specific reports of a noticeable hearing deficit.  Specifically, the audiometric findings on the separation audiogram in June 1971 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Pure tone thresholds were not tested at 3000, 6000 or 8000 Hz.  

Based on the evidence, there is no demonstration of hearing loss for VA compensation purposes during service.  Additionally, there is no evidence of hearing loss during service or within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2012).  Therefore, Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He has indicated that he was a bulldozer operator and was exposed to artillery in Vietnam without ear protection.  
The Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board finds that the Veteran was exposed to hazardous noise during service.  In the alternative, the Veteran has indicated that his treatment during service for malaria with Quinine caused his current disabilities.  Treatment records confirm that he was treated for malaria with Quinine in August 1969.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran had been provided two other examinations in addition to the ones detailed below.  As the Board determined that the January 2007 and March 2011 reports were insufficient, they will not be discussed herein.  

Pursuant to the Board's February 2012 remand, the Veteran was afforded an audiological examination in March 2012.  Upon review of the claims folder, and interview and evaluation of the Veteran, the examiner found that the Veteran's 
current sensorineural hearing loss and subjective tinnitus were not caused by or a result of the Veteran's active service to include use of Quinine to treat malaria in service.  The examiner indicated that while evidence showed that the Veteran had otitis externa and was treated with Quinine for seven days, service treatment records were silent for the claimed conditions.  He specifically cited to the examination report at separation which showed that there were no hearing loss or tinnitus issues.  Notably, the examination report included an audiogram that showed normal hearing bilaterally without evidence of high frequency hearing loss or significant threshold shift, especially when compared to the enlistment audiogram in June 1968.  The examiner also noted that the Veteran was diagnosed with high frequency hearing loss and subjective tinnitus many years after service discharge, and the Veteran had been inconsistent with the history of his claimed disabilities.  At the examination that day, the Veteran dated his current hearing loss to the early part of his service in 1968 whereby contradicting himself by stating that hearing was normal during his treatment for the two to three months he was febrile (to include when he had malaria which was reflected in the service treatment record as 1969).  As to the onset of tinnitus, the Veteran indicated at the examination that it had its onset 15 years before but a March 2011 audiological report showed that he had reported the onset about 10 years before and a June 2005 private treatment record reflected that he dated the onset of right ear hearing loss with sudden tinnitus to February 2005.  

Citing to medical literature, the examiner noted high frequency hearing loss and tinnitus were known significant adverse reactions to the use of Quinine but that it was usually reversible upon discontinuation of the medication.  He also pointed out that rarely irreversible hearing loss resulted due to Quinine use.  Furthermore, during the examination the Veteran reported that his hearing was normal during his febrile period during service and that he completed his malaria treatment without any side effects.  Additionally, the examiner observed that the Veteran had a normal hearing evaluation at service separation and thus there was no side effect of Quinine.  The examiner further noted that the Veteran, himself, was unaware of the onset of his claimed disabilities and there was no objective evidence of onset of the claimed disabilities in service or shortly after discharge.  Therefore, he concluded that he could not provide a nexus between the current disabilities and service.  

The Veteran was provided another VA examination in April 2012.  The examiner who conducted the March 2011 VA examination rendered another opinion after  review of the claims folder and evaluation of the Veteran.  The examiner determined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service.  In so finding, she reiterated the main issues involved in the Veteran's case: onset of bilateral hearing loss and constant tinnitus for about 10 to 15 years, he served in service as a bulldozer operator, he was exposed to artillery in Vietnam without hearing protection, he denied occupational or recreational noise exposure, and he took Quinine for malaria during service but did not notice hearing loss during this time.  The examiner also noted that the enlistment examination report showed moderate hearing loss at 6000 hertz in the right ear and normal hearing from 500 to 6000 hertz in the left ear, and the separation examination report showed normal hearing bilaterally from 500 to 4000 hertz bilaterally (3000 and 6000 hertz was not tested).  She also observed that service treatment records showed that the Veteran took Quinine for 10 days in August 1969 without mention of hearing loss or tinnitus in those records.  It was further noted that private treatment records showed hearing loss in February 2005, and evidence reflects that in June 2005 the Veteran had a sudden onset of hearing loss in the right ear and longstanding hearing loss in the left ear with history of occupational noise exposure.  Relevant evidence included VA examination reports in January 2007 and March 2011 showing that the Veteran complained of hearing loss and tinnitus for 10 years and at the March 2012 VA examination he reported the onset of hearing loss as immediately after service and tinnitus as 1995.  The examiner indicated that the Veteran's hearing loss and tinnitus were less likely as not due to noise exposure in service and she directed the reader to the March 2012 opinion for a rationale.  

Specifically as to the Veteran's reports of noise exposure during service and his symptoms after service, the examiner asked the Veteran twice on examination as to the onset of hearing loss and tinnitus, and he reported that his disabilities began approximately 10 to 15 years before.  The examiner again observed that during the VA examinations in 2007 and 2011, the Veteran reported the onset of symptoms 10 years prior to the respective examinations.  She found that there was no objective evidence that any hearing loss or threshold shift began during service.  Although high frequency hearing loss was demonstrated at 6000 hertz in the right ear at enlistment, that frequency was not tested at separation and there was no decrease in hearing for the other frequencies (500 to 4000 hertz) and thresholds at separation were better at 4000 hertz than on the enlistment examination.  The examiner could not provide a rationale for the impairment in thresholds without resorting to speculation, but she indicated that there was no evidence that his hearing worsened during service and no evidence of hearing loss at separation.  She found that the Veteran's statements as to onset were inconsistent as he stated twice that day that his disabilities began 10 to 15 years before.  She cited to medical literature which concluded that noise induced hearing loss occurred immediately after the onset of exposure and there was no scientific support for delayed onset of noise induced hearing loss (weeks/months/years) after the exposure event.  The examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not due to military noise exposure because there was no objective evidence that hearing loss and tinnitus began during service, and the Veteran's statements were inconsistent with most of his statements referring to a relatively recent onset of symptoms when compared to active duty dates.  

The Board finds the VA examination reports to be highly probative, as they are  based on a thorough review of the Veteran's medical records and cite to relevant medical principles.  The opinions are also supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinions were obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the VA  opinions.  Moreover, while hearing acuity on entering service was 45 decibels at 6000 Hertz on the right, a hearing deficit was not diagnosed by the examiner, therefore, the presumption of soundness attaches.  

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that the Veteran is competent to report events that occurred in service, and to describe symptoms of difficulty hearing and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Additionally, his wife and friends are also competent to discuss noticing his decreased hearing acuity.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to the onset of his hearing loss and tinnitus, while competent, is nonetheless not credible.  As detailed in the examination reports, the Veteran's report of onset of his disabilities has varied widely.  

Furthermore, the Board has considered the multi-year gap between discharge from active duty service (1971) and initial documented evidence of disabilities in 2005, over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

There is simply no evidence, other than statements from the Veteran, his wife, and friends, to support the assertions that the Veteran had bilateral hearing loss and tinnitus since service.  Based on the Veteran's varied reports of onset of his disabilities to medical providers, the Board finds the lay statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See  e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself, his wife, his friends, or his representative, contend that a medical relationship exists between his current disabilities and service, the Board again acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's current hearing loss and tinnitus, diagnosed many years after service, and any instance of his military service, to include noise exposure, to be complex in nature such that medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran, his wife, and his friends are competent to describe his in-service noise exposure as well as his current symptoms, the Board accords these statements regarding the etiology of his disability little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Board notes that one of his lay statements was provided by a nurse.  However, there is no indication that she has any specialized training in audiology or that her professional credentials are commensurate with those of the licensed VA audiologist and medical doctor.  
Additionally, the Veteran, his wife, and friends have offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorders.  In contrast, the VA examiners provided a detailed rationale in support of the opinions that hearing loss and tinnitus are not related to service, and cited to the relevant evidence and medical literature.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are due to any event or injury in service. 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


